Citation Nr: 0638409	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-44 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus, currently rated as 10 
percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
service-connected deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran (appellant) was separated from active duty in 
March 1977, following over 22 years and 11 months of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003, rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that, inter alia, denied the veteran's claims of 
entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected diabetes mellitus, 
entitlement to a disability rating in excess of 10 percent 
for service-connected pes planus, and entitlement to a 
compensable disability evaluation for service-connected 
deviated nasal septum.  The veteran ultimately perfected 
appeals as to those denials.  The case is now ready for 
appellate review.  

The issues of entitlement to service connection for a dental 
disorder, claimed as secondary to service-connected diabetes 
mellitus, and entitlement to a disability rating in excess of 
10 percent for service-connected pes planus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

The veteran's service-connected deviated nasal septum is 
manifested by a mildly deviated nasal septum to the left 
side, with 30 to 40 percent obstruction on the left side, and 
no obstruction on the right side.  In and of itself, it does 
not cause frequent periods of hospitalization or marked 
interference with employment.  

CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
deviated nasal septum have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.20, 4.97, Diagnostic Code 6502 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability evaluation 
for his service-connected deviated nasal septum.  He claims 
that the blockage of his nasal septum is creating a breathing 
problem.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case the veteran received VCAA notification in 
letters dated in February 2003 and June 2005.  The RO's 
notice letters informed the veteran that he could provide 
evidence to support his claim for an increased rating or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In a March 
2006 letter, he was specifically provided information 
outlining the criteria for establishing effective dates.  
Moreover, the veteran was provided notice of the regulations 
for evaluating his deviated nasal septum in the December 2004 
statement of the case and March 2006 supplemental statement 
of the case, and he has not otherwise argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from the VA Medical Center (VAMC), and private treatment 
records.  The veteran has also been provided VA examinations 
in March 2003 and March 2004 for the purpose of determining 
the nature and severity of his service connected deviated 
nasal septum disability.  In a statement submitted in April 
2005, the veteran indicated that there was no additional 
evidence available.  

Finally, the Board notes that subsequent to the issuance of 
the March 2006 supplemental statement of the case, there was 
associated with the claims file a considerable amount of 
private medical treatment records and VAMC medical records, 
including the report of two March 2006 VA examinations that 
were conducted for the evaluation of the veteran's diabetes 
mellitus.  This evidence did not, however, pertain to the 
nose, the facial area, or to any respiratory function 
whatsoever.  Since none of the medical records associated 
with the claims file subsequent to the issuance of the March 
2006 supplemental statement of the case can be considered 
remotely pertinent to the issue of entitlement to an 
increased rating for a service-connected deviated nasal 
septum, remanding this issue to the RO for the issuance of a 
supplemental statement of the case would serve no useful or 
legal purpose.  38 C.F.R. § 19.31 (2006).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 




Analysis

The veteran generally contends that the symptoms associated 
with his service-connected deviated nasal septum are more 
severe than the current rating indicates.  He avers that his 
deviated nasal septum is creating a breathing problem.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Service medical records document that the veteran sustained a 
traumatic fracture of the nose in April 1968.  X-ray of the 
nasal bones revealed a fracture through the distal portion of 
the nasal bone and also through the inferior nasal point.  
The latter was associated with no displacement but in the 
fracture of the nasal bone itself, there was slight downward 
displacement of the distal fracture fragment.  The October 
1968 report of a medical examination noted that the fractured 
nose underwent a reduction of the fracture and was splinted 
with good results in September 1968.  As noted, the veteran 
was separated from service in March 1977.  

Upon VA examination in July 1977, the nasal septum appeared 
deviated towards the right, and the right nares appeared 
rather small.  The examiner's impression was deviated nasal 
septum.  The treatment plan was septoplasty.  

Based upon the foregoing, in an August 1977 rating decision, 
service connection was granted for deviated nasal septum and 
evaluated as noncompensable.  

In November 2002, the veteran filed the current claim for 
entitlement to a compensable rating for a deviated nasal 
septum.  As noted above, the veteran underwent two VA 
examinations for the evaluation of his service-connected 
deviated nasal septum, the first in March 2003, and the 
second in March 2004.  

The results of the March 2003 VA examination represent the 
most detailed and profound pathology in the claims file that 
has been demonstratively associated with the veteran's 
service-connected deviated nasal septum.  In the report of 
that examination, it was noted that the veteran complained of 
intermittent difficulty breathing through his nose, primarily 
on the left side.  Upon examination, the ear, nose, and 
throat were unremarkable with the exception of a mildly 
deviated nasal septum to the left side.  The percentage of 
the nasal obstruction on the right side was 0 percent, and 
the on the left side, the degree of obstruction was 30 to 40 
percent.  There was no mucopus present in the nose or 
nasopharynx.  The nasal mucosa appeared somewhat hyperemic.  
The resulting diagnoses were "deviated nasal septum (30-40% 
nasal obstruction left side only)," and allergic rhinitis by 
history.  The VA examiner commented that the veteran gave a 
history for a fractured nosed while on active duty, and 
opined that the veteran's mildly deviated nasal septum 
appeared to be the sequelae of that fracture.  The examiner 
stated that the primary reason for an intermittent problem 
was because of the allergic rhinitis that the veteran 
currently has.  The examiner expressed serious doubt that 
there was any significant change whatsoever in regards to the 
deviation of the nasal septum.  

Upon VA examination in March 2004, the veteran denied any 
complaints or pains associated with his nose.  He noted that 
occasionally, both nostrils will stop up.  There was no 
epistaxis, but there was some sinus congestion, and the 
veteran was said to sneeze a lot.  Upon nasal examination, 
there were no defects, no deviated nasal septum, and there 
turbinates were normal and nontender on palpation.  The 
resulting pertinent diagnosis was "status post nasal 
fracture with plastic surgery - no real residuals."

Private and VAMC outpatient treatment records fail to 
disclose complaints or treatment for nasal obstruction.  

The criteria for the evaluation of a deviated nasal septum 
provide a maximum schedular evaluation of 10 percent for 
nasal septum deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  This is the highest rating available under the 
Diagnostic Code for the evaluation of residuals of a nasal 
fracture involving deviation of the nasal septum.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2006).  

The Board finds that the foregoing evidence demonstrates that 
the veteran's service-connected deviated nasal septum is 
manifested by a mildly deviated nasal septum to the left 
side, with 30 to 40 percent obstruction on the left side, and 
no obstruction on the right side.

The Board finds that the assignment of the current 
noncompensable zero percent disability rating for service-
connected residuals of a nasal septum fracture is the most 
appropriate evaluation available under the applicable 
criteria found in Diagnostic Code 6502.  As noted above, the 
2004 VA examination was the most detailed and showed the most 
profound pathology associated with the deviated nasal septum.  
This examination showed a mild septum deviation and only one 
partially obstructed nasal passage.  There is no indication 
that the restricted nasal passage was totally obstructed.  
Based upon these results, it is clear that there has not been 
shown to be the symptomatology necessary for a compensable 
evaluation under Diagnostic Code 6502.  

Finally, given that the veteran has implicitly argued that 
the severity of his disability is not adequately rated under 
the schedular rating code, the Board is compelled to consider 
the provisions of 38 C.F.R. § 3.321 (2006), as to whether the 
veteran's nasal disorder presents such an unusual disability 
picture so as to require application of that regulation.  The 
Board finds that the veteran's service-connected deviated 
nasal septum has not presented such an exceptional or unusual 
disability picture, characterized by such factors as frequent 
periods of hospitalization or marked interference with work, 
to warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating for any period of time since the 
veteran filed his claim for an increased evaluation.  
38 C.F.R. § 3.321(b).  

The veteran has not been hospitalized for his nasal disorder, 
and in fact, there is no evidence that he has sought medical 
treatment for that disorder.  In terms of interference with 
work, the veteran appears to be retired.  Nevertheless, he 
has given no indication that he had previously missed work or 
that his ability to work had suffered because of his deviated 
nasal septum.  The Board concludes that the referral for an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
appropriate.  

In conclusion, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the assignment of a compensable 
disability rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for service-connected deviated nasal septum is denied.  


REMAND

As indicated above, subsequent to the issuance of the March 
2006 supplemental statement of the case, there was associated 
with the claims file a considerable amount of private medical 
treatment records and VAMC medical records, including the 
report of two March 2006 VA examinations that were conducted 
for the evaluation of the veteran's diabetes mellitus.  
Although this evidence is not considered to be pertinent to 
the issue of entitlement to an increased rating for a 
service-connected deviated nasal septum, the Board finds that 
it is pertinent to the other two issues currently under 
appeal, namely, entitlement to service connection for a 
dental disorder, claimed as secondary to service-connected 
diabetes mellitus, and entitlement to a disability rating in 
excess of 10 percent for service-connected pes planus.  

Specifically, the report of the March 2006 VA diabetes 
mellitus examination clearly presents pathological findings 
associated with the veteran's feet.  Although there is a 
distinct absence of dental findings associated with diabetes 
mellitus, in the case of a secondary service connection 
claim, the absence of such evidence could constitute negative 
evidence tending to disprove the claim that the veteran's 
dental disorder is the result of his service-connected 
diabetes mellitus.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2006).  Given that the foregoing medical records must be 
considered to be additional pertinent evidence as to the 
issues of entitlement to service connection for a dental 
disorder, claimed as secondary to service-connected diabetes 
mellitus, and entitlement to a disability rating in excess of 
10 percent for service-connected pes planus, it is incumbent 
upon the RO to review the evidence and issue an appropriate 
supplemental statement of the case.

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:
The VBA AMC should readjudicate the 
issues of entitlement to service 
connection for a dental disorder, 
claimed as secondary to service-
connected diabetes mellitus, and 
entitlement to a disability rating in 
excess of 10 percent for service-
connected pes planus, considering all 
evidence added to the record since the 
March 2006 supplemental statement of 
the case (SSOC).  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
(including that recently submitted) and 
applicable law and regulations 
pertinent to the claims currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


